Per Curiam.

Taking into consideration the evidence of all pertinent factors as adduced before the official referee, we find that the fair and reasonable market value of the premises as of the date of sale was $60,000. The Special Term accordingly was warranted in denying the motion for a deficiency judgment. The order so far as appealed from, should be affirmed, with twenty dollars costs and disbursements.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Order so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements.